Case 1:19-cv-24968-KMW Document 1 Entered on FLSD Docket 12/03/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:19-CV-24968

  JESUS D. PEREZ,

          Plaintiff,

  vs.

  DRACO PAINTING CORP,
  LUCAS N. IGLESIAS, and
  GUSTAVO IGLESIAS,

        Defendants.
  ______________________________/

                       COMPLAINT FOR FLSA OVERTIME VIOLATION(S)

          Plaintiff, Jesus D. Perez, sues Defendants, Draco Painting Corp, Lucas N. Iglesias, and

  Gustavo Iglesias, based on the following good cause:

                                    Parties, Jurisdiction, and Venue

          1.      Plaintiff, Jesus D. Perez, was and is a sui juris resident of Miami-Dade County,

  Florida, at all times material.

          2.      Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

  by 29 U.S.C. §203(e).

          3.      Plaintiff was a non-exempt employee of Defendants.

          4.      Plaintiff consents to participate in this lawsuit.

          5.      Defendant, Draco Painting Corp, was a Florida for-profit corporation that

  was authorized to and actually conducted its for-profit business in this District, and it is sui juris.

          6.      Defendant, Lucas N. Iglesias, was and is a corporate officer of the corporate

  Defendant all times material, he ran its day-to-day operations, and was partially or totally

                                                      1

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:19-cv-24968-KMW Document 1 Entered on FLSD Docket 12/03/2019 Page 2 of 5



  responsible for paying Plaintiff’s wages.

          7.        Defendant, Gustavo Iglesias, was and is a corporate officer of the corporate

  Defendant all times material, he ran its day-to-day operations, and was partially or totally

  responsible for paying Plaintiff’s wages.

          8.        Defendants were direct employers, joint employers and co-employers for purposes

  of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d). Both Defendants employed

  Plaintiff.

          9.        Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

  business in this District, because Defendants paid Plaintiff in this District, and because Plaintiff

  worked overtime in this District.

                                          Background Facts

          10.       Defendants have been at all times material engaged in interstate commerce in the

  course of their performance of commercial painting and remodeling throughout the United

  States which, traditionally, cannot be performed without using paints, plaster, wood/metal, glass,

  tiles, adhesives, goods, materials, supplies, and equipment that have all moved through interstate

  commerce.

          11.       Defendants also engage in interstate commerce in the course of their submission

  of billings and receipt of payment involving out-of-state payors.

          12.       Furthermore, Defendants obtain, solicit, exchange and send funds to and from

  outside of the State of Florida, regularly and recurrently use telephonic transmissions going

  outside of the State of Florida to conduct business, and transmit electronic information through

  computers, the internet, via email, and otherwise outside of the State of Florida in the course of

  their business.

                                                    2

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:19-cv-24968-KMW Document 1 Entered on FLSD Docket 12/03/2019 Page 3 of 5



         13.     Defendants’ annual gross revenues derived from this interstate commerce are

  believed to be in excess of $500,000.00 for the relevant time period.

         14.     Defendants regularly employed two or more employees for the relevant time

  period that handled goods or materials that travelled through interstate commerce, or used

  instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

  under the Fair Labor Standards Act.

         15.     Plaintiff’s work for Defendants, and the work of the other similarly situated

  employees of Defendants, was actually in or so closely related to the movement of commerce

  while he worked for Defendants that the Fair Labor Standards Act applies to Plaintiff’s work for

  Defendants.

         16.     Plaintiff performed construction handyman services for Defendants at locations

  inside of and outside of the State of Florida

         17.     Plaintiff worked for Defendants from approximately November 2017 to

  November 15, 2019.

         18.     To the extent that records exist regarding the exact dates of Plaintiff’s

  employment exist, such records are in the exclusive custody of Defendants.

         19.     During this time, Plaintiff utilized tools, machinery, materials, communication

  devices, and supplies that were provided to him by Defendants and that traveled in interstate

  commerce prior Plaintiff’s use of the same.

         20.     To the extent that records exist regarding the exact dates of Plaintiff’s

  employment exist, such records are in the exclusive custody of Defendants.

         21.     Defendants paid Plaintiff at a rate of $20.00 per hour.

         22.     Plaintiff regularly worked approximately 50 hours in a workweek.

                                                   3

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-24968-KMW Document 1 Entered on FLSD Docket 12/03/2019 Page 4 of 5



          23.     Plaintiff also traveled for work, including driving to / from Texas on several

  occasions, but was not compensated for this work travel time.

          24.     Ultimately, Defendants failed and refused to pay Plaintiff overtime wages

  calculated at time and one-half of his regular hourly rate for all of the hours worked over 40

  hours in a given workweek.

          25.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

  time and one-half times his regular rate of pay for each of the overtime hours he worked during

  the relevant time period.

          26.     Defendants either recklessly failed to investigate whether their failure to pay

  Plaintiff an overtime wage for the hours he worked during the relevant time period violated the

  Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

  Defendants were not required to pay him overtime, and/or Defendants concocted a scheme

  pursuant to which they deprived Plaintiff the overtime pay he earned.

          27.     Plaintiff is entitled to a back-pay award of overtime wages for all overtime hours

  worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

          28.     All conditions precedent have been satisfied by Plaintiff or waived by Defendants.

          29.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

  all services rendered.

          WHEREFORE Plaintiff, Jesus D. Perez, demands the entry of a judgment in his favor

  and against Defendants, Draco Painting Corp, Lucas N. Iglesias, and Gustavo Iglesias, jointly

  and severally, after trial by jury and as follows:




                                                       4

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-24968-KMW Document 1 Entered on FLSD Docket 12/03/2019 Page 5 of 5



       a.       That Plaintiff recovers compensatory overtime wage damages and an equal

                amount of liquidated damages as provided under the law and in 29 U.S.C. §

                216(b) – or interest on the unpaid wages if no liquidated damages are awarded;

       b.       That Plaintiff recovers pre-judgment interest on all unpaid overtime wages if the

                Court does not award liquidated damages;

       c.       That Plaintiff recovers an award of reasonable attorney’s fees, costs, and expenses

                pursuant to the FLSA;

       d.       That Plaintiff recovers all interest allowed by law;

       e.       That Defendants be Ordered to make Plaintiff whole by providing appropriate

                overtime pay and other benefits wrongly denied in an amount to be shown at trial

                and other affirmative relief;

       f.       That the Court declare Defendants to be in willful violation of the overtime

                provisions of the FLSA; and

       g.       Such other and further relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by jury of all issues so triable.

      Respectfully submitted this 3rd day of December 2019,

                                                         s/Brian H. Pollock, Esq.
                                                         Brian H. Pollock, Esq.
                                                         Fla. Bar No. 174742
                                                         brian@fairlawattorney.com
                                                         FAIRLAW FIRM
                                                         7300 N. Kendall Drive
                                                         Suite 450
                                                         Miami, FL 33156
                                                         Tel: 305.230.4884
                                                         Counsel for Plaintiff


                                                    5

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
